    Case: 1:20-cv-03198 Document #: 17 Filed: 08/25/20 Page 1 of 16 PageID #:84




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

LARRY G. PHILPOT,

               Plaintiff,
                                                                  Case No. 1:20-cv-03198
       v.
                                                                  Judge Robert M. Dow, Jr.
VIVID SEATS, LLC

               Defendant.



                                  ANSWER TO COMPLAINT

       Defendant Vivid Seats, LLC (“Vivid Seats”), by and through its attorneys, Neal Gerber &

Eisenberg LLP, hereby responds to the allegations set forth in the Complaint filed by Plaintiff,

Larry Philpot (“Philpot”):

                                 PRELIMINARY STATEMENT

       Vivid Seats denies that it “stole” anything from Philpot. Vivid Seats is without knowledge

or information sufficient to admit or deny the remaining statements or allegations in the

Preliminary Statement and therefore denies the same.

                                                I.
                                             PARTIES

       1.     Plaintiff Larry G. Philpot is a citizen and resident of the State of Indiana. Philpot is
a renowned freelance professional photographer who specializes in photographing concerts and
musical performances across the United States.

ANSWER:        Vivid Seats denies that Philpot is a renowned freelance professional photographer

on the basis of publicly available findings from other courts. For example, the District Court for

the Western District of Texas found that

       [Philpot] has no training in photography and has never been employed full-time as
       a photographer; he works as a freelancer. He is formally affiliated with OnStage


                                                                                              Page 1
    Case: 1:20-cv-03198 Document #: 17 Filed: 08/25/20 Page 2 of 16 PageID #:85




       Magazine, a company he created to gain access to bigger events, but which does
       not actually produce magazines or generate advertising revenue. He has never been
       hired to photograph a concert or other event. He is compensated for his work mostly
       in concert tickets, food, and drinks. Pressed to identify monetary compensation for
       his work, Philpot testified that once he did a shoot for a hidden-camera show and
       that he once earned $0.88 for an image of Prince that he took at a concert he paid
       $2,000 to attend. He sells prints of his photos but has made not very much money—
       possibly less than $100 total—doing so. He loses money on his photography work
       almost every year.

Philpot v. WOS, Inc., 2019 U.S. Dist. LEXIS 67978 (W.D. Tex. Apr. 22, 2019). Vivid Seats is

without knowledge or information sufficient to admit or deny the remaining allegations in this

paragraph.

       2.       Defendant Vivid Seats LLC is a Delaware limited liability company with its
principal place of business in Illinois and resides in Cook County, Illinois. Vivid Seats may be
served via its registered agent, Cogency Global Inc., at 600 South Second Street, Suite 404,
Springfield, Illinois 62704.

ANSWER:        Admitted.

                                            III.
                                  JURISDICTION AND VENUE

       3.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
§ 1331 because this civil action presents a federal question as Plaintiff presents a civil claim arising
under the Constitution, laws, or treaties of the United States.

ANSWER:        Admitted.

       4.     This Court also has subject matter jurisdiction over this action pursuant to
28 U.S.C. § 1338(a) because this civil action arises under an Act of Congress relating to
copyrights, namely the Copyright Act of the United States, 17 U.S.C. § 101, et seq.

ANSWER:        Admitted.

      5.      This Court has personal jurisdiction over Defendant Vivid Seats LLC because it
conducts business and resides in the State of Illinois.

ANSWER:        Admitted.




                                                   2
    Case: 1:20-cv-03198 Document #: 17 Filed: 08/25/20 Page 3 of 16 PageID #:86




       6.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and 1400(a)
because Defendant Vivid Seats LLC resides and may be found in this District.

ANSWER:        Admitted.

                                            IV.
                                   FACTUAL BACKGROUND

        7.      To say that concert photography is a tough business is a severe understatement. It
requires artistic skills, business skills, and interpersonal skills. Before having the opportunity to
even take a photo, concert photographers must invest in expensive equipment and negotiate to
obtain access to the concert stage. At the concert, they must battle all the variables that arise from
an uncontrolled setting—a rowdy crowd, horrible lighting that is always changing, and musicians
constantly moving. Not to mention, it is really loud. As a result, despite all of their efforts and hard
work, concert photographers often take photographs that are entirely unusable, where the rock
stars appear as blurs and washy blobs.

ANSWER:        Vivid Seats is without knowledge or information sufficient to admit or deny the

allegations in this paragraph and therefore denies the same.

        8.     Financially, concert photography can be a high-risk business venture. Freelance
concert photographers earn money when they license or sell their work product and from
photography engagements. If the photographs are unusable, which is often the case, or simply
aren’t good, then the photographers do not receive any type of payment and are unable to expand
their portfolio—which is necessary to obtain additional business.

ANSWER:        Vivid Seats is without knowledge or information sufficient to admit or deny the

allegations in this paragraph and therefore denies the same.

        9.     And, in today’s technological age where anyone with a smart phone can take
pictures at concerts, concert photography is becoming significantly more competitive, making it
even more imperative to capture the perfect shot. Because that is all that there is demand for—a
few once-in-a-lifetime shots for each star. It doesn’t matter if a concert photographer takes 100
good shots of a star at a concert—an article about Ted Nugent, for example, only needs one picture
of Ted Nugent—the best one.

ANSWER:        Vivid Seats is without knowledge or information sufficient to admit or deny the

allegations in this paragraph and therefore denies the same.




                                                   3
    Case: 1:20-cv-03198 Document #: 17 Filed: 08/25/20 Page 4 of 16 PageID #:87




       10.    In such a cutthroat environment, it is essential that concert photographers receive
the compensation and credit to which they are entitled, but also need to advance their business.

ANSWER:        Vivid Seats is without knowledge or information sufficient to admit or deny the

allegations in this paragraph and therefore denies the same.

        11.    Each and every instance where a photographer does not receive proper attribution,
or his work is misattributed, decreases the value of that photograph and the overall value of the
photographer’s portfolio.

ANSWER:        Vivid Seats is without knowledge or information sufficient to admit or deny the

allegations in this paragraph and therefore denies the same.

        12.     Larry Philpot is a renowned freelance photographer who specializes in taking
photographs of musicians at concerts and other performances. Philpot has distinguished himself
from amateur photographers by creating a highly coveted portfolio that demands legal protection
to preserve its standard.

ANSWER:        Denied on the basis of publicly available findings from other courts, as set forth in

Vivid Seats’ response to Paragraph No. 1.

        13.    He has spent years perfecting his craft, and his photography business includes
licensing his works and photography engagements.

ANSWER:        Vivid Seats is without knowledge or information sufficient to admit or deny the

allegations in this paragraph and therefore denies the same.

        14.      Philpot is known for the unparalleled quality of his work. He employs photography
techniques that involve precise angles, timing, assessment of light, and other creative approaches
that he has worked tirelessly to develop. At a concert, Philpot has the uncanny ability of connecting
with the artist from the crowd. In addition, to ensure the highest quality photographs, Philpot uses
state of the art equipment. He has invested tens of thousands of dollars in equipment.

ANSWER:        Denied on the basis of publicly available findings from other courts, as set forth in

Vivid Seats’ response to Paragraph No. 1.




                                                 4
    Case: 1:20-cv-03198 Document #: 17 Filed: 08/25/20 Page 5 of 16 PageID #:88




        15.    He has established a strong reputation for himself and his work, and due to his
professional reputation, he often obtains privileged access to take photographs of musical
performers at concerts. Indeed, there are over one hundred instances where Philpot has received
press credentials.

ANSWER:        Denied on the basis of publicly available findings from other courts, as set forth in

Vivid Seats’ response to Paragraph No. 1.

        16.    There is an extensive market and a demand for Philpot’s photos that includes, but
is not limited to, the musicians themselves, the musicians’ fans, record labels, talent agencies,
editorial organizations, media entities, radio stations, website operators, and concert and event
planners. Philpot has been very successful in this market.

ANSWER:        Denied on the basis of publicly available findings from other courts, as set forth in

Vivid Seats’ response to Paragraph No. 1.

       17.     Philpot understands that part of being a professional photographer is to market your
works to gain widespread exposure, and that the high use of his photographs has required licensing
agreements and copyright protections.

ANSWER:        Vivid Seats is without knowledge or information sufficient to admit or deny the

allegations in this paragraph and therefore denies the same.

        18.    Philpot has entered into license agreements with Tom Petty and the Heartbreakers
for his photographs.

ANSWER:        Vivid Seats is without knowledge or information sufficient to admit or deny the

allegations in this paragraph and therefore denies the same.

       19.     Philpot has also licensed his work to various musicians in exchange for attribution
including, but not limited to, the musicians Kid Rock and Paul Stanley of KISS.

ANSWER:        Vivid Seats is without knowledge or information sufficient to admit or deny the

allegations in this paragraph and therefore denies the same.




                                                 5
    Case: 1:20-cv-03198 Document #: 17 Filed: 08/25/20 Page 6 of 16 PageID #:89




       20.    Further, Philpot has previously licensed several of his photographs through a stock
photography agency called “Corbis” and its affiliate “Splash.” Philpot received monetary
compensation through Corbis and Splash for licenses for photographs he took of Prince, Madonna,
Fleetwood Mac, and the 2015 Indianapolis 500 Race and Winner.

ANSWER:        Vivid Seats is without knowledge or information sufficient to admit or deny the

allegations in this paragraph and therefore denies the same.

      21.     Philpot has also been engaged as a photographer by Hoosier Park LLC d/b/a
Hoosier Park Racing & Casino to photograph “meet and greets” between celebrities and fans.

ANSWER:        Vivid Seats is without knowledge or information sufficient to admit or deny the

allegations in this paragraph and therefore denies the same.

        22.     Philpot’s portfolio and reputation as a premier photographer are critical to his
business. The more his photographs are viewed with proper attribution, the more access he can
obtain to take celebrity photographs, and the more he can command in licensing fees.

ANSWER:        Denied on the basis of publicly available findings from other courts, as set forth in

Vivid Seats’ response to Paragraph No. 1.

       23.     On July 31, 2013, Philpot created a photograph of Ted Nugent in Indianapolis,
Indiana (the “Ted Nugent Photo”). A true and correct copy of the Ted Nugent Photo is attached as
Exhibit A.

ANSWER:        Vivid Seats is without knowledge or information sufficient to admit or deny the

allegations in this paragraph and therefore denies the same.

        24.     The Ted Nugent Photo is an original work that Philpot registered with the United
States Copyright Office as part of a collection of photographs on August 15, 2013. The Ted Nugent
Photo is registered with the United States Copyright Office under Certificate Number VAu 1-164-
624. A copy of the copyright registration certificate for the Ted Nugent Photo is attached as Exhibit
B.

ANSWER:        Vivid Seats admits the document attached as Exhibit B bears the identified

certificate number. Vivid Seats is without knowledge or information sufficient to admit or deny

the remaining allegations in this paragraph and therefore denies the same.




                                                 6
    Case: 1:20-cv-03198 Document #: 17 Filed: 08/25/20 Page 7 of 16 PageID #:90




        25.     As the owner of the copyright in the Ted Nugent Photo, Philpot has the exclusive
rights to (1) reproduce the Ted Nugent Photo in copies, (2) prepare derivative works based on the
Ted Nugent Photo, (3) distribute copies of the Ted Nugent Photo to the public by sale or other
transfer of ownership, or by rental, lease, or lending, and (4) display the Ted Nugent Photo
publicly.

ANSWER:        Vivid Seats is without knowledge or information sufficient to admit or deny any

fact allegations deemed present in this paragraph and therefore denies the same.

       26.    Philpot first displayed the Ted Nugent Photo on September 12, 2013 on the
Wikimedia website. The original photo can be found at https://commons.wikimedia.org/
wiki/File:Ted_Nugent_2013.jpg. A copy of this webpage as it existed on September 28, 2018 with
the Ted Nugent Photo is attached as Exhibit C.

ANSWER:        Vivid Seats is without knowledge or information sufficient to admit or deny the

allegations in this paragraph and therefore denies the same.

        27.     On June 11, 2011, Philpot created a photograph of REO Speedwagon in Anderson,
Indiana (the “REO Speedwagon Photo”). A true and correct copy of the REO Speedwagon Photo
is attached as Exhibit D.

ANSWER:        Vivid Seats is without knowledge or information sufficient to admit or deny the

allegations in this paragraph and therefore denies the same.

        28.     The REO Speedwagon Photo is an original work that Philpot registered with the
United States Copyright Office as part of a collection of photographs on May 17, 2013. The REO
Speedwagon Photo is registered with the United States Copyright Office under Certificate Number
VAu 1-164-648. A copy of the copyright registration certificate for the REO Speedwagon Photo
is attached as Exhibit E.

ANSWER:        Vivid Seats admits that the document attached as Exhibit E bears the identified

certificate number. Vivid Seats is without knowledge or information sufficient to admit or deny

the remaining allegations in this paragraph and therefore denies the same.




                                                7
    Case: 1:20-cv-03198 Document #: 17 Filed: 08/25/20 Page 8 of 16 PageID #:91




        29.    As the owner of the copyright in the REO Speedwagon Photo, Philpot has the
exclusive rights to (1) reproduce the REO Speedwagon Photo in copies, (2) prepare derivative
works based on the REO Speedwagon Photo, (3) distribute copies of the REO Speedwagon Photo
to the public by sale or other transfer of ownership, or by rental, lease, or lending, and (4) display
the REO Speedwagon Photo publicly.

ANSWER:        Vivid Seats is without knowledge or information sufficient to admit or deny any

fact allegations deemed present in this paragraph and therefore denies the same.

       30.   Philpot first displayed the REO Speedwagon Photo on October 4, 2013 on the
Wikimedia website. The original photo can be found at https://commons.wikimedia.org/
wiki/File:REQ(cropped).jpg. A copy of this webpage as it existed on September 29, 2018 with the
REO Speedwagon Photo is attached as Exhibit F.

ANSWER:        Vivid Seats is without knowledge or information sufficient to admit or deny the

allegations in this paragraph and therefore denies the same.

        31.   A Creative Commons license is a simple, standardized copyright license that
anyone can use to license their work. The copyright holder designates their work as governed by
a Creative Commons license, and anyone may use the work provided they adhere to the terms of
the license.

ANSWER:        Vivid Seats is without knowledge or information sufficient to admit or deny any

fact allegations deemed present in this paragraph and therefore denies the same.

       32.     In an effort to market his freelance photography practice, Philpot offered the Ted
Nugent Photo through Wikimedia for distribution, public display, and public digital performance
under a Creative Commons Attribution-ShareAlike 3.0 Unported Generic license (abbreviated as
“CC BY-SA 3.0”). A copy of the CC BY-SA 3.0 license is attached as Exhibit G.

ANSWER:        Vivid Seats admits that the document attached as Exhibit G is a Creative Commons

license. Vivid Seats is without knowledge or information sufficient to admit or deny the allegations

in this paragraph and therefore denies the same.




                                                   8
    Case: 1:20-cv-03198 Document #: 17 Filed: 08/25/20 Page 9 of 16 PageID #:92




       33.    This license allows anyone to use the work, provided that they, among other
requirements:

               a.      Include a copy of the Uniform Resource Identifier for the CC BY-SA 3.0;

               b.      Provide attribution to the author of the work; and

               c.      Provide the Uniform Resource Identifier that the licensor specifies to be
                       included with the work.

ANSWER:        Vivid Seats is without knowledge or information sufficient to admit or deny any

fact allegations deemed present in this paragraph and therefore denies the same.

       34.     In an effort to market his freelance photography practice, Philpot offered the REO
Speedwagon Photo through Wikimedia for distribution, public display, and public digital
performance under a Creative Commons Attribution-ShareAlike 3.0 Unported Generic license
(abbreviated as “CC BY-SA 3.0”). A copy of the CC BY-SA 3.0 license is attached as Exhibit G.

ANSWER:        Vivid Seats admits that the document attached as Exhibit G is a Creative Commons

license. Vivid Seats is without knowledge or information sufficient to admit or deny the allegations

in this paragraph and therefore denies the same.

       35.    This license allows anyone to use the work, provided that they, among other
requirements:

               a.      Include a copy of the Uniform Resource Identifier for the CC BY-SA 3.0;

               b.      Provide attribution to the author of the work; and

               c.      Provide the Uniform Resource Identifier that the licensor specifies to be
                       included with the work.

ANSWER:        Vivid Seats is without knowledge or information sufficient to admit or deny any

fact allegations deemed present in this paragraph and therefore denies the same.




                                                   9
    Case: 1:20-cv-03198 Document #: 17 Filed: 08/25/20 Page 10 of 16 PageID #:93




       36.     Larry Philpot provided the following description on the Wikimedia website for the
Ted Nugent Photo, “English: Ted Nugent performs in Indianapolis at the Murat, July 31, 2013.”
Philpot also provided the following attribution requirement: “Attribution: Photo Credit: Larry
Philpot of www.soundstagephotography.com.”

ANSWER:        Vivid Seats is without knowledge or information sufficient to admit or deny the

allegations in this paragraph and therefore denies the same.

       37.    Larry Philpot provided the following description on the Wikimedia website for the
REO Speedwagon Photo, “REO Speedwagon performs in Indianapolis, 2011.” Philpot also
provided the following attribution requirement: “All photographs are my own work and are
copyrighted with the US Copyright Office. Attribution should be Photo Credit: Larry Philpot,
www.soundstagephotography.com.”

ANSWER:        Vivid Seats is without knowledge or information sufficient to admit or deny the

allegations in this paragraph and therefore denies the same.

        38.   Vivid Seats infringed Philpot’s copyright in the Ted Nugent Photo by publishing,
copying, and displaying the Ted Nugent Photo on the https://www.vividseats.com/ website at
https://www.vividseats.com/concerts/ted-nugent-tickets .html and https://a.vsstatic.com/
banner/event/concerts/ted-nugent.jpg. A copy of these webpages as they appeared with the Ted
Nugent Photo is attached as Exhibit H.

ANSWER:        Denied.

         39.   Vivid Seats did not provide attribution to Philpot when it published the Ted Nugent
Photo.

ANSWER:        Vivid Seats admits that it did not provide attribution when it posted a version of the

image shown in Exhibit A. Vivid Seats is without knowledge or information sufficient to admit or

deny the remaining allegations in this paragraph and therefore denies the same.

       40.     Vivid Seats did not list or link to Philpot’s website, soundstagephotography.com
when it published the Ted Nugent Photo.

ANSWER:        Vivid Seats admits that it did not provide attribution when it posted a version of the

image shown in Exhibit A. Vivid Seats is without knowledge or information sufficient to admit or

deny the remaining allegations in this paragraph and therefore denies the same.




                                                10
    Case: 1:20-cv-03198 Document #: 17 Filed: 08/25/20 Page 11 of 16 PageID #:94




       41.     Philpot discovered these infringements on April 12, 2020 and April 29, 2020.

ANSWER:        Vivid Seats is without knowledge or information sufficient to admit or deny the

allegations in this paragraph and therefore denies the same.

        42.   Vivid Seats infringed Philpot’s copyright in the REO Speedwagon Photo by
publishing, copying, and displaying the REO Speedwagon Photo on the
https://wwvv.vividseats.com/ website at https://a.vsstatic.com.mobile.app/concerts/REO-
speedwagon.jpg, vividseats.com/concerts/reo-speedwagon-tickets.html, https://www. vividseats.
com/concerts/reo-speedwagon-tickets.html?utm_source=eventful&utm_medium=          cpc&utm_
campaign=Concert&utmterm =RE0%20Speedwagon, andhttps://www.vividseats.com/concerts/
reo-speedwagontickets.html?utm source=eventful&utm_medium=cpc&utm_campaign= Concert
&utm-term=REO Speedwagon. A copy of these webpages as they appeared with the REO
Speedwagon Photo is attached as Exhibit I.

ANSWER:        Denied.

      43.   Vivid Seats did not provide attribution to Philpot when it published the REO
Speedwagon Photo.

ANSWER:        Vivid Seats admits that it did not provide attribution when it posted a version of the

image shown in Exhibit D. Vivid Seats is without knowledge or information sufficient to admit or

deny the remaining allegations in this paragraph and therefore denies the same.

       44.     Vivid Seats did not list or link to Philpot’s website, soundstagephotography.com
when it published the REO Speedwagon Photo.

ANSWER:        Vivid Seats admits that it did not provide attribution when it posted a version of the

image shown in Exhibit D. Vivid Seats is without knowledge or information sufficient to admit or

deny the remaining allegations in this paragraph and therefore denies the same.

       45.     Philpot discovered these infringements on May 29, 2017.

ANSWER:        Vivid Seats is without knowledge or information sufficient to admit or deny the

allegations in this paragraph and therefore denies the same.




                                                11
    Case: 1:20-cv-03198 Document #: 17 Filed: 08/25/20 Page 12 of 16 PageID #:95




        46.     Defendant Vivid Seats passed off Philpot’s Ted Nugent and REO Speedwagon
Photos as its own, ignoring Philpot’s primary requirement under the Creative Commons license to
allow Defendant Vivid Seats to use his copyrighted work – the credit. Philpot has been deprived
of the credit for taking the exceptional Ted Nugent and REO Speedwagon Photos.

ANSWER:        Denied.

                                               V.

                                           CLAIMS

       47.     Plaintiff realleges and incorporates the allegations set forth in the preceding
paragraphs as if set forth in full herein.

ANSWER:        Vivid Seats incorporates by reference its responses to paragraphs 1 through 46 as

set forth above.

       48.     Defendant Vivid Seats operated and operates the https://www.vividseats.com/
website.

ANSWER:        Admitted.

        49.    Defendant Vivid Seats published, copied, and displayed the Ted Nugent Photo at
https://www.vividseats.com/concerts/ted-nugent-tickets.html and https://a.vsstatic.com/banner/
event/concerts/ted-nugent.jpg.

ANSWER:        Vivid Seats admits that it included a version of the image shown in Exhibit A on

its website. Vivid Seats denies the allegations in this paragraph to the extent they suggest Vivid

Seats published the image in multiple, functionally distinct places, and denies the remaining

allegations.

        50.    Defendant Vivid Seats published, copied, and displayed the REO Speedwagon
Photo at      https://a.vsstatic.com.mobile.app/concerts/REO-speedwagon.jpg, vividseats.com/
concerts/reo-Speedwagon-tickets.htrnl, https://www.vividseats.com/concerts/ reo-speedwagon-
tickets.html?utm_source=eventful&utm_medium=cpc&utm_campaign—Concert&utm_term=
RE0%20Speedwagon, and https://www.vividseats.com/concerts/reo-speedwago- tickets.html?
utm_source=eventful&utm             medium=cpc&utm         campaign=Concert&utm-term=REO
Speedwagon.

ANSWER:        Vivid Seats admits that it included a version of the image shown in Exhibit D on

its website. Vivid Seats denies the allegations in this paragraph to the extent they suggest Vivid


                                               12
    Case: 1:20-cv-03198 Document #: 17 Filed: 08/25/20 Page 13 of 16 PageID #:96




Seats published the image in multiple, functionally distinct places, and denies the remaining

allegations.

       51.     Defendant’s acts are and were performed without the permission, license, or
consent of Plaintiff.

ANSWER:        Vivid Seats is without knowledge or information sufficient to admit or deny the

allegations in this paragraph and therefore denies the same.

       52.     Defendant acted with willful disregard of the laws protecting Plaintiff’s copyrights.

ANSWER:        Denied.

       53.     Defendant infringed Plaintiff’s copyrights in the Ted Nugent and REO Speedwagon
Photos in violation of 17 U.S.C. § 501.

ANSWER:        Denied.

       54.     Plaintiff has sustained and will continue to sustain substantial damage in an amount
not yet fully ascertainable, including but not limited to damage to his business reputation and
goodwill.

ANSWER:        Denied, including on the basis that Philpot does not request any licensing fees for

the images at issue, but rather makes them available to the public without monetary compensation.

       55.     Plaintiff is informed and believes and thereon alleges that the Defendant has
obtained profits recoverable under 17 U.S.C. § 504. Plaintiff will require an accounting from the
Defendant of all monies generated from the Ted Nugent and REO Speedwagon Photos.

ANSWER:        Denied.

        56.    In the alternative and at his election, Plaintiff is entitled to seek maximum statutory
damages for each work willfully infringed by Defendant in an amount of $150,000 per work
infringed. In the event that the trier of fact does not find that Defendant willfully infringed
Plaintiff’s copyrights, Plaintiff is entitled to seek maximum statutory damages for each work
infringed by Defendant in an amount of $30,000 per work infringed.

ANSWER:        Vivid Seats denies that Philpot is entitled to any relief.




                                                 13
    Case: 1:20-cv-03198 Document #: 17 Filed: 08/25/20 Page 14 of 16 PageID #:97




       57.     Plaintiff has suffered and continues to suffer irreparable harm and damage as a
result of the above-described acts. Accordingly, Plaintiff seeks permanent injunctive relief
pursuant to 17 U.S.C. § 502, as well as seizure of the Ted Nugent and REO Speedwagon Photos.

ANSWER:        Denied.

        58.     Plaintiff is entitled to recover from the Defendant his attorney’s fees and costs of
suit, pursuant to 17 U.S.C. § 505.

ANSWER:        Denied.

                                                VI.

                                        JURY DEMAND

       Vivid Seats acknowledges Philpot’s jury demand but denies that this matter warrants the

time and attention of a jury given the actual amount in dispute, and submits that this case should

be mediated to spare the Court’s resources if it cannot be settled outright.

                                                VII.

                                     RELIEF REQUESTED

       Vivid Seats denies that Philpot is entitled to the relief requested.


                              FIRST AFFIRMATIVE DEFENSE

       Philpot’s claims are barred, in whole or in part, by the applicable statute of limitations.



                             SECOND AFFIRMATIVE DEFENSE

       Philpot’s claims are barred by the doctrine of unclean hands as Philpot’s claims are brought

in bad faith and constitute an abuse of copyright law and the judicial system. Philpot seeks unjust

profits by using the threat of litigation costs to extract settlement payments far in excess of any

damages Philpot could reasonably expect to obtain, based on well-documented prior judicial

decisions relating to Philpot’s works and litigation tactics. As Philpot himself establishes through

the allegations in his complaint, Philpot laid in wait for at least 3 years with knowledge of Vivid


                                                 14
    Case: 1:20-cv-03198 Document #: 17 Filed: 08/25/20 Page 15 of 16 PageID #:98




Seats’ website content, hoping that Vivid Seats might incur additional potential liability, instead

of bringing his concerns to Vivid Seats in order to mitigate any alleged damages and timely resolve

this matter. Philpot therefore comes before this Court with unclean hands.


                              THIRD AFFIRMATIVE DEFENSE

       Philpot’s claims are barred, in whole or in part with respect to actual damages, because

Philpot failed to mitigate his damages. As Philpot himself establishes through the allegations in

his Complaint, Philpot laid in wait for at least 3 years with knowledge of Vivid Seats’ website

content, hoping that Vivid Seats might incur additional potential liability, instead of bringing his

concerns to Vivid Seats in order to mitigate any alleged damages and timely resolve this matter.




Dated: August 25, 2020                      Respectfully Submitted,

                                             /s/ Mike R. Turner
                                            Mike R. Turner
                                            Andrew S. Fraker
                                            NEAL GERBER & EISENBERG LLP
                                            2 North LaSalle Street, Suite 1700
                                            Chicago, Illinois 60602
                                            Tel: (312) 269-8000
                                            mturner@nge.com
                                            afraker@nge.com

                                            Attorneys for Defendant
                                            VIVID SEATS, LLC




                                                15
   Case: 1:20-cv-03198 Document #: 17 Filed: 08/25/20 Page 16 of 16 PageID #:99




                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on August 25, 2020, a copy of the foregoing

document was filed electronically through the Court’s Electronic Case Filing System, and service

of this document is being made upon all counsel of record in this case by the Notice of Electronic

Filing issued through the Court’s ECF System on this date.



                                                    /s/ Mike R. Turner
                                                    Mike R. Turner




                                               16
